Title: From Thomas Jefferson to James Madison, 6 December 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr  Madison
                            
                            Dec. 6. 07.
                        
                        I return you the papers on Clarke’s claim, which indeed I have not considered with all the attention which
                            should be done were this an ultimate decision but my first impression is that the claim ought to be rejected.
                        It is clearly a claim for money, not for land.
                        The Commrs. of N.Y. were constituted a special court of justice to distribute the 30,000. D. of Vermont
                            according to right, & they have determined against Clarke, which must be presumed right. to ground a right of applying
                            to the government, their decision should be shewn to be palpably unjust.
                        This claim for mere money has laid 18. years since he came of age. all witnesses are probably dead, & so
                            little now known or capable of being discovered as to his right, that it is barred by time.
                        If he has any claim, Great Britain is liable for it by treaty.
                        But the case merits the careful consideration of the Atty Gen. and an opinion in form to be handed to mr
                            Erskine. Affectionate salutations.
                    